—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered March 9, 1993, convicting defendant, after jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
A fair reading of the record indicates that defendant was present at the Sandoval hearing.
*129The complainant’s testimony regarding the robbery and events following was essentially consistent. Alleged inconsistencies in this regard were fully explored before the jury, as was the complainant’s explanation for his failure to identify defendant, known casually “from the neighborhood”, immediately as one of the robbers. The jury’s determination of fact and credibility, supported by the record, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350, 352).
To the extent defendant’s claims of error regarding admission of a statement made by his. attorney on defendant’s behalf at arraignment are grounded in constitutional argument not presented to the trial court, those claims are unpreserved (People v Iannelli, 69 NY2d 684, cert denied 482 US 914). In any event, the statement in question, fairly attributable to defendant, was admissible as evidence in chief as a vicarious admission, notwithstanding the attorney’s inclusion of the term “on information and belief’ (People v Rivera, 58 AD2d 147, 148, affd 45 NY2d 989). Concur—Rosenberger, J. P., Wallaeh, Kupferman, Ross and Williams, JJ.